WOODS, Circuit Judge.
The main issue in the District Court was whether the defendant was liable on its contract with the plaintiff for 10 per cent, royalty on coal used and not sold. This issue was decided in favor of the plaintiff. The decree fixed the number of tons upon which the royalty was due and the liability of the defendant for 10 per cent, of the market value thereon over $1 a ton. As a necessary preliminary to a final judgment, the decree directed a special master to ascertain the market value of the coal, and, upon the basis oí: that value, report the amount due by the defendant. There has been no report, and no final decree thereon. This court is therefore without jurisdiction; and the appeal must be dismissed. Roswell Beebe et al., v. William Russell, 19 How. 283, 285, 15 L. Ed. 668; Keystone Manganese Co. v. Martin, 132 U. S. 91, 10 S. Ct. 32, 33 L. Ed. 275; Lodge v. Twell, 135 U. S. 232, 10 S. Ct. 745, 34 L. Ed. 153; McGourkey v. Toledo & Ohio Central R. Co., 146 U. S. 536, 13 S. Ct. 170, 36 L. Ed. 1079; Covington v. Covington First National Bank, 185 U. S. 270, 22 S. Ct. 645, 46 L. Ed. *806906; Rexford v. Brunswick-Balke Co., 228 U. S. 340, 33 S. Ct. 515, 57 L. Ed. 864; Halfpenny v. Miller, 232 F. 113, 146 C. C. A. 305 (fourth circuit)
Appeal dismissed.